Citation Nr: 0814885	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-03 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for L2 and L4 
compression fracture with kyphoplasty, including as secondary 
to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for osteoporosis, 
including as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1964 until 
December 1967.  He also had subsequent U.S. Navy Reserve 
service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision regarding 
his L2 and L4 compression fracture with kyphoplasty, 
including as secondary to service-connected diabetes 
mellitus, type II, claim and from a November 2005 rating 
decision regarding his osteoporosis, including as secondary 
to service-connected diabetes mellitus, type II, claim, from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's L2 and L4 compression fracture with 
kyphoplasty was not incurred in or aggravated by active 
military service or as secondary to his service-connected 
diabetes mellitus, type II. 

2.  The veteran's osteoporosis was not incurred in or 
aggravated by active military service or as secondary to his 
service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for L2 and L4 compression fracture with kyphoplasty, 
including as secondary to service-connected diabetes 
mellitus, type II, has not been met.  38 U.S.C.A. §§ 1110, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007).

2. The criteria for the establishment of service connection 
for osteoporosis, including as secondary to service-connected 
diabetes mellitus, type II, has not been met.  38 U.S.C.A. §§ 
1110, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in August 2003 and February 2005 that 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim / these claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment record and 
private treatment records.  The veteran has submitted 
statements and records.  In addition, he was afforded 
multiple VA medical examinations regarding his diabetes 
mellitus, an examination in September 2005 specifically 
regarding his osteoporosis claim, and an additional review of 
his records by a VA examiner in October 2005.  

There is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his service-connected 
disability and the current disorders, if shown. The veteran 
has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service.  Indeed, the Board notes that to obtain a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision.  38 U.S.C.A. 
§ 5103A(d). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.


L2 and L4 Compression Fracture

The veteran essentially contends that he has a L2 and L4 
compression fracture with kyphoplasty due to his service-
connected diabetes mellitus, type II.  

The veteran's service medical records indicate that he was 
found to have a normal spine in January 1964 and December 
1967. On U.S. Navy Reserve examination reports dated in 
February 1969, January 1974, and April 1978, the veteran 
reported recurrent back pain; however, clinical examinations 
at those times found that the veteran's spine was normal.  
His spine was repeatedly found to be normal and he denied 
recurrent back pain in subsequent examinations.  The veteran 
has not argued and the evidence does not indicate that his L2 
and L4 compression fracture with kyphoplasty is due to 
service for service connection on a direct basis.    

Furthermore, the veteran's medical records indicate that the 
veteran was not found to have a back disorder for many years 
following service.  An August 2000 lumbosacral spine series, 
from Dr. B.A.R., found degenerative disc disease at L1, L2, 
and L5 levels, with no fractures seen, including no 
compression fractures.   An August 2000 medical record from 
L.S., M.P.H., PA-C, found the veteran to complain of pain in 
the sacrococcygeal area secondary to falling off a ladder and 
landing on his tailbone.  He was found to have lumbosacral 
coccygeal pain status post trauma.  

VA outpatient treatment records indicate back-related 
treatment, many years after service.  A December 2001 VA 
outpatient treatment record noted that the veteran pulled his 
back while moving some furniture.  The x-ray examination 
showed minimal diminished disc space at L5-S1 and diminished 
disc space at T12-L1 and L1-L2.  No significant arthritic 
changes were noted.  The veteran was found to have an acute 
lumbosacral sprain and piriformis syndrome.   

A June 2003 medical record from Memorial Regional Hospital 
reported that the veteran had a syncopal like episode at a 
restaurant in May 2003, after which the veteran necessitated 
a Heimlich maneuver and CPR was administered.  The veteran 
subsequently complained of severe low back pain and a 
decreased ability to urinate.   A CAT scan showed an L2 and 
L4 compression fracture, and he ultimately underwent a 
kyphoplasty by Dr. M.S. in May 2003.  The record also noted 
that the veteran was also treated for neurological findings 
due to the veteran's diabetes mellitus.  

In an August 2003 VA outpatient treatment record, the veteran 
claimed that in May 2003 he had a problem related to his 
diabetes and that he believed his blood sugar was low.  He 
reported that he collapsed, after which the Heimlich maneuver 
was administered and he developed a fracture of L-4 vertebra.  
The veteran reported staying in the Memorial Regional 
Hospital and receiving a kyphoplasty, after which he felt 
that he had recovered well and could return to work with no 
symptoms. The examiner determined that the veteran is a 
diabetic status post coronary artery bypass surgery from 
2002.  He has diabetes peripheral neuropathy, hypertension, 
coronary artery disease, osteoporosis, and that he is status 
post kyphoplasty.  The veteran was clinically and 
hemodynamically stable, and able to return to work.  

A VA examination was provided to the veteran in July 2007 
regarding his diabetes mellitus.  During the examination, the 
veteran reported one episode of hypoglycemia because he did 
not eat and had taken insulin.  He claimed he had a syncopal 
attack and was hospitalized for a back injury.  Additional VA 
examinations were also conducted to evaluate the veteran's 
diabetes mellitus; however, none of them provide an opinion 
regarding the veteran's claim for L2 and L4 compression 
fracture with kyphoplasty, including as secondary to service-
connected diabetes mellitus, type II. 

Based on his report to the July 2007 VA examiner and his 
statements, the veteran essentially claims that he had an 
episode of hypoglycemia due to his diabetes mellitus, which 
resulted in the Heimlich maneuver and CPR being performed on 
him, and which in turn resulted in his L2 and L4 compression 
fracture with kyphoplasty.  

The medical evidence, however, does not support the veteran's 
claim.  The June 2003 medical record from Memorial Regional 
Hospital stated that the veteran had a syncopal like episode, 
but did not indicate that it was due to a hypoglycemic 
reaction.  The report, in fact, specifically noted that the 
veteran "necessitated" the performance of the Heimlich 
maneuver at a restaurant, which would be the appropriate 
response to a choking situation.  See Dorland's Illustrated 
Medical Dictionary 1094 (30th ed. 2003).  No medical evidence 
of record indicates that the cause of the veteran's syncopal 
like episode, which necessitated the performance of the 
Heimlich maneuver and CPR, was his diabetes.  Furthermore, 
the June 2003 Memorial Regional Hospital record clearly 
implies that the incident in question was a choking situation 
and not related to his service-connected diabetes mellitus.  

Although the evidence clearly indicates that the veteran had 
an L2 and L4 compression fracture following a syncopal like 
episode, the evidence does not clearly demonstrate, with any 
degree of certainly, that his episode was caused by his 
service-connected diabetes mellitus.  Although the veteran 
reported to medical personnel that he had a hypoglycemic 
reaction, which resulted in the compression fracture, and 
that report was associated into his medical records, the law 
provides that the mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

The only other evidence provided as to the veteran's claim is 
his belief that he had a hyperglycemic episode that caused 
him to require the Heimlich maneuver and CPR, and resulted in 
his for L2 and L4 compression fracture with kyphoplasty.  
Although the veteran can provide testimony as to his own 
experiences and observations, the factual questions of if the 
veteran's syncopal like episode can be attributed to his 
service-connected diabetes mellitus and if his claimed 
compression fracture developed secondary to his diabetes 
mellitus are medical questions, requiring a medical expert.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992); 38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  

Although the veteran is diagnosed with a heart disorder, 
there is no probative medical or credible lay evidence to 
show that he had a compression fracture in service or within 
one year following service, as well as no medical nexus 
evidence to support a connection between service and his 
diagnosed compression fracture.  Furthermore, there is no 
probative medical or credible lay evidence to show that his 
compression fracture was caused or aggravated by his service-
connected diabetes mellitus.  Although secondary service 
connection is possible for disorders caused or aggravated by 
a service-connected disability, no medical evidence is of 
record to support the veteran's claim that he had the 
Heimlich maneuver and CPR performed on him as a result of a 
diabetes mellitus caused syncopal like episode.  Furthermore, 
the necessity of the performance of the Heimlich is 
indicative of a choking incident.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for L2 and L4 compression fracture with 
kyphoplasty, including as secondary to service-connected 
diabetes mellitus, type II, is denied.  

Osteoporosis

The veteran essentially contends that he has osteoporosis due 
to his service-connected diabetes mellitus, type II.

The veteran's service medical records do not indicate that 
the veteran was diagnosed with or was treated for 
osteoporosis during service.  The veteran has not argued and 
the evidence does not indicate that the veteran had 
osteoporosis in service or due to service for service 
connection on a direct basis.  

The medical evidence of record indicates that he was not 
diagnosed with osteoporosis for many years following service.  
An April 2001 VA outpatient treatment record noted that the 
veteran had a history of unexplained bone fractures.  The 
examiner found him to have osteoporosis.  

A July 2003 report from Dr. J.M.C. found the veteran's bone 
mineral density in the femoral neck to meet the criteria for 
osteoporosis with an increased risk of fracture.  The bone 
mineral density of the distal radius also met osteoporosis 
criteria, while the density of the lumbar spine showed 
osteopenia.  Dr. J.M.C. noted that the value might be 
somewhat falsely elevated, given the veteran's history of 
spine surgery and cement in the back.  

The veteran was provided a VA examination in September 2005, 
which included a review of the claims file.  The examiner 
noted that she performed a literature search for evidence 
regarding the veteran's claim that his osteoporosis was due 
to his diabetes, and reported that she was unable to state, 
without resorting to speculation, whether or not osteoporosis 
was a direct complication of his diabetes since the 
literature was conflicted.  The examiner further noted that 
the veteran should be referred to an endocrinologist for any 
further evaluation.  

An opinion regarding the veteran's osteoporosis claim was 
made by the chief of endocrinology in October 2005.  The 
examiner found that there is no current medical literature to 
support the veteran's contention that diabetes mellitus 
causes osteoporosis and found that it is not likely that his 
osteoporosis is caused by diabetes mellitus.

The September 2005 VA examiner noted that she was unable to 
find a connection between the veteran's service-connected 
diabetes mellitus and his osteoporosis without resorting to 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

The September 2005 VA examiner also further deferred to an 
endocrinologist for any further evaluation.  The October 2005 
VA endocrinologist's opinion found that there is no current 
medical literature to support a connection between diabetes 
mellitus and osteoporosis.   The examiner also specifically 
found that it is not likely that his osteoporosis is caused 
by diabetes mellitus.

Although the veteran may believe that his osteoporosis is 
caused by his diabetes mellitus, the factual question of if 
it can be attributed to diabetes mellitus requires a medical 
expert.  Espiritu, 2 Vet.App. at 495; 38 C.F.R. § 3.159.  

There is no probative medical or credible lay evidence to 
show that his osteoporosis was caused or aggravated by his 
diabetes mellitus, as well as a medical opinion specifically 
indicating that a connection is unlikely.  The evidence of 
record is against the claim, and the benefit of the doubt 
rule does not apply. Gilbert, 1 Vet.App. at 58.  The 
veteran's claim for service connection for osteoporosis, 
including as secondary to service-connected diabetes 
mellitus, type II, is denied.  


ORDER

Service connection for an L2 and L4 compression fracture with 
kyphoplasty, including as secondary to service-connected 
diabetes mellitus, type II, is denied.  

Service connection for osteoporosis, including as secondary 
to service-connected diabetes mellitus, type II, is denied. 


______________________________________________
JONATHAN B. KRAMER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


